                                                                       Case 2:21-mc-00022-SPL Document 12 Filed 05/25/21 Page 1 of 3



                                                                 1   Gregory J. Marshall (#019886)
                                                                     Patrick A. Tighe (#033885)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 4   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 5   E-Mail: gmarshall@swlaw.com
                                                                             ptighe@swlaw.com
                                                                 6
                                                                     Jordan W. Siev (Pro Hac Vice)
                                                                 7   REED SMITH LLP
                                                                     599 Lexington Avenue, 22nd Floor
                                                                 8   New York, NY 10022
                                                                     Tel: (212) 521-5400
                                                                 9   jsiev@reedsmith.com
                                                                10   Attorneys for Petitioner Daniel Snyder
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                        IN THE UNITED STATES DISTRICT COURT
Snell & Wilmer




                                                                13                              FOR THE DISTRICT OF ARIZONA
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15   In re Application of Daniel Snyder for an
                                                                     Order Directing Discovery from Bruce             No. 2:21-mc-00022-SPL
                                                                16   Allen Pursuant to 28 U.S.C. § 1782,
                                                                                                                      STIPULATED MOTION FOR
                                                                17                                                    EXTENSION OF TIME OF
                                                                                                                      BRIEFING REGARDING MOTION
                                                                18                                                    TO VACATE APRIL 29, 2021 EX
                                                                                                                      PARTE ORDER AND QUASH
                                                                19                                                    SUBPOENAS OR,
                                                                                                                      ALTERNATIVELY, FOR
                                                                20                                                    PROTECTIVE ORDER
                                                                21                                                    (First Request)
                                                                22
                                                                23          The parties stipulate and move the Court for an Order extending the deadline for

                                                                24   Petitioner Daniel Snyder to respond to Respondent Bruce Allen’s motion to vacate the April

                                                                25   29, 2021 ex parte order and quash subpoenas or, alternatively, for protective order (Doc. 8)

                                                                26   from May 28, 2021 to June 18, 2021 (21 day extension). The parties further stipulate and

                                                                27   agree that Respondent Bruce Allen will have 14 days after the filing of Petitioner’s response

                                                                28   to file a reply brief in support of his motion to vacate. Good cause exists for this request
                                                                       Case 2:21-mc-00022-SPL Document 12 Filed 05/25/21 Page 2 of 3



                                                                 1   because, after conferring, the parties agree that additional time is necessary to effectively
                                                                 2   prepare their response and reply briefs. This extension is not requested for purposes of
                                                                 3   delay. A proposed order is attached.
                                                                 4          DATED this 25th day of May, 2021.
                                                                 5                                                      SNELL & WILMER L.L.P.
                                                                 6
                                                                 7                                                  By: /s/ Gregory J. Marshall
                                                                                                                       Gregory J. Marshall
                                                                 8                                                     Patrick A. Tighe
                                                                                                                       One Arizona Center
                                                                 9                                                     400 E. Van Buren, Suite 1900
                                                                                                                       Phoenix, Arizona 85004-2202
                                                                10
                                                                                                                         Jordan W. Siev (Pro Hac Vice)
                                                                11                                                       Reed Smith LLP
                                                                                                                         599 Lexington Avenue, 22nd Floor
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                       New York, NY 10022
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                                                                         Attorneys for Petitioner Daniel Snyder
                             LAW OFFICES




                                                                14
                              602.382.6000




                                                                                                                        GREENBERG TRAURIG, LLP
                                   L.L.P.




                                                                15
                                                                16                                                  By: /s/ Stephanie J. Quincy (w/permission)
                                                                                                                       Stephanie J. Quincy
                                                                17                                                     Aaron J. Lockwood
                                                                                                                       2375 E. Camelback Road, Suite 700
                                                                18                                                     Phoenix, Arizona 85016
                                                                19                                                      Attorneys for Respondent Bruce Allen
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                -2-
                                                                       Case 2:21-mc-00022-SPL Document 12 Filed 05/25/21 Page 3 of 3



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that I electronically transmitted the attached document to the Clerk's
                                                                 3   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic
                                                                 4   Filing to all CM/ECF Registrants.
                                                                 5                                                    s/ Catherine A. Ward
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -3-
